Citation Nr: 1001151	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1946 to 
November 1947.  He died in August 2002, at age 74.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  That rating decision 
denied the appellant's claim for service connection for the 
cause of the veteran's death and for Dependent's Educational 
Assistance on the merits.  In January 2008, the Board 
remanded the appeal for additional development of the 
superseding issue of whether or not the appellant might be 
recognized as the Veteran's surviving spouse for any VA 
benefit purpose.  The claim was remanded for additional VCAA 
notice, and for the express purpose of obtaining verified 
copies of the appellant and Veteran's marriage certificate 
and judgment of divorce.  All development requested on remand 
was completed in full and the case is ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the appeal has been requested or obtained.  

2.  The Veteran and appellant were legally married by a 
clergyman in Goodhue County, Minnesota, in May 1950.  

3.  The Veteran and appellant were legally divorced in Dakota 
County, Minnesota, in January 2002.  

4.  The Veteran died in August 2002, and at the time of his 
death there was no surviving spouse.  


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. 
§§ 101, 103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

On remand, the appellant was most recently provided formal 
VCAA notice in February 2008.  It is certainly clear from the 
record that the appellant understands the evidence necessary 
to substantiate any claim based upon her marital status to 
the Veteran requires that she have been married to the 
Veteran at the time of his death.  This is not a difficult 
concept.  Additionally, VA is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that assistance could aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  The 
outcome of this appeal rests on a simple application of the 
law to the known and undisputed facts.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The appellant initiated a claim for service connection for 
the cause of the veteran's death, but the law requires that 
she first satisfy the prerequisite of being the Veteran's 
"surviving spouse" before she may qualify for any VA benefit 
based upon the Veteran's previous military service.  To be 
recognized as a Veteran's "surviving spouse" for VA benefit 
purposes, an appellant must be a person of the opposite sex 
who was the lawful spouse of the Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without fault of 
the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 
38 C.F.R. §§ 3.50(b)(1), 3.53.  

Analysis:  The evidence on file clearly reveals that the 
Veteran and appellant were married by a clergyman in Goodhue 
County, Minnesota in May 1950.  A facially valid judgment of 
divorce from a district court of Dakota County, Minnesota 
shows that the Veteran and appellant were validly divorced 
from the bonds of matrimony in January 2002.  A true copy of 
the divorce decree on file specifically provides, as alleged 
by both parties, that there had been an irretrievable 
breakdown of the marriage within the meaning of applicable 
Minnesota statutes.  It was further specifically alleged that 
their marriage was irretrievably broken effective on 
1 January 2001.  A Certificate of Death shows that the 
Veteran subsequently died at age 74 in August 2002.  

The appellant has argued that she and the Veteran who had 
been married for many years specifically obtained a divorce 
to avoid the means test for the Veteran's receipt of VA 
pension.  By obtaining a divorce, her separately earned 
income could no longer be counted as household income for 
payment of the Veteran's VA pension benefits.  She reports 
that the divorce was only obtained for this purpose and that 
the parties nonetheless believed themselves to be married at 
all times up until the Veteran's death.  

The appellant's explanation of the reason for obtaining a 
divorce is not dispositive in this appeal.  The governing law 
and regulations provide that for an appellant to be 
recognized as a Veteran's surviving spouse, she must remain 
married and continuously cohabit together until the Veteran's 
death.  Whether or not these parties cohabited, they 
specifically obtained a valid and lawful decree of divorce in 
January 2002, prior to the Veteran's death in August 2002.  
Accordingly, the appellant may not be recognized as the 
Veteran's surviving spouse for any VA benefit purposes.  

The fact that both the Veteran and appellant intended to 
defraud VA of pension benefits which might not otherwise have 
been payable does not render the judgment of divorce between 
these parties void or voidable at the appellant's election.  
The fact that the appellant stands to lose more in potential 
benefits from VA than she gained by obtaining a divorce to 
avoid the VA joint income means test is also not dispositive.  
Furthermore, there is no evidence or argument which would 
support a conclusion that the appellant and Veteran, once 
divorced, had subsequently and validly established a deemed 
valid marriage in accordance with common law of the State of 
Minnesota.  The Veteran and appellant were validly divorced 
by a court of competent jurisdiction in January 2002, and at 
the time of the Veteran's death in August 2002, he had no 
surviving spouse.  


ORDER

The appellant may not be recognized as the Veteran's 
surviving spouse for VA benefit purposes, and the appeal is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


